DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “a base made of thermoelastic polymer”. Based on the disclosure and subsequent claims, it appears it should read “thermoplastic polymer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an artificial turf field comprising a base and grass-shaped protrusions of thermoplastic polymer, does not reasonably provide enablement for the protrusions being adapted to have properties that case a small percentage of the protrusions to break or break away when subject to use as an athletic surface over eight years.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
A person of ordinary skill in the art is required to speculate as to what properties provide for a small percentage of the protrusions to break or break away when subject to use an athletic surface over eight years. This speculation is beyond reasonable experimentation with predictable results. Why not less than eight years? Why not more? Does the polymer degrade? Is a slit provided within the protrusion weakening it? The speculation required to make the invention exceeds a reasonable level of experimentation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer, US 3,157,557.
Regarding claim 15:
Palmer discloses a method for forming artificial grass fibers, comprising:
		providing a thermoplastic polymer; and
integrally forming from the thermoplastic polymer a substrate and grass-shaped protrusions extending from a surface of the substrate.
Regarding claims 16-17:
Palmer discloses providing a mold that is shaped to form the substrate and grass-shaped protrusions (the sod is injection molded with thermoplastic), wherein the integrally forming comprises molding the thermoplastic polymer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer, US 3,157,557 in view of Prevost, US 7,273,642.
Regarding claim 1:
Palmer discloses an artificial turf sod that provides a playing surface of grass fibers comprising: 
a base (6) made of a thermoelastic/plastic polymer, wherein the substrate comprises grass-shaped protrusions (8) integrally formed with the substrate and the grass-shaped protrusions are adapted to extend upwardly from the substrate to provide artificial grass fibers.
Palmer does not expressly disclose wherein the artificial turf sod is used to make up a field.
Prevost discloses artificial turf sod, wherein the artificial turf sod is used to make an artificial turf field (abstract).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the sod of Palmer to make a field as suggested by Prevost in order to provide a surface for activities (background of Prevost).
Regarding claim 2:
Palmer in view of Prevost discloses a plurality of mats that are used mount the substrate and place the turf on the field.
Regarding claim 3:
Palmer discloses wherein the protrusions have an oval cross-section (Fig. 4).
Regarding claim 4:
Palmer discloses wherein the substrate provides the primary support for the protrusions.
Regarding claim 5:
Palmer discloses wherein the protrusions are held in place to the substrate because they are molded together.
Regarding claim 6:
Palmer discloses wherein the protrusions are adapted to have visual physical properties of natural grass (col. 1, ll. 8-12).
Regarding claim 7:
Palmer does not expressly disclose infill particles.
Prevost discloses infill particles (30) that are interspersed between protrusions.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to incorporate the infill particles as suggested by Prevost into the artificial turf of Palmer in order to provide a required quality (abstract of Prevost).
Regarding claim 8:
Palmer discloses wherein the substrate and protrusions are adapted to match predetermined field performance characteristics (this is especially broad, matching natural grass is a field performance characteristic).
Regarding claim 9:
Palmer discloses wherein the protrusions are formed to have varying lengths  (col. 1, ll. 8-12).
Regarding claim 10:
Palmer discloses wherein a plurality of the protrusions are adapted to have physical properties that causes each protrusion to bend because the protrusions has flexibility that allows the bend based on the weight of the protrusion in relation to the length of the protrusion (col. 2, ll. 5-7).
Regarding claim 11:
Palmer in view of Prevost discloses wherein the protrusions provide substantially all of the grass fibers for the field.
Regarding claim 12:
Palmer discloses wherein the protrusions are distributed over a surface of the substrate at a density that visually simulates a grass field.
Regarding claim 13:
Palmer discloses wherein for each protrusion, a continuous surface transitions from a top surface of the substrate to side surfaces of the protrusion.
Regarding claim 18:
Palmer in view of Prevost discloses providing an artificial turf field comprising performing method claim 15 and further comprising providing a support structure to place the integrally formed substrate and protrusions on a field (138 of Prevost).
Regarding claim 19:
Palmer discloses wherein the integrally forming comprises forming a continuous surface traversing a top surface of the substrate to a side of each protrusion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633